December 18, 2009

Mr. Joel Lawrence Israel
Sayles | Werbner
4400 Renaissance Tower
1201 Elm Street
Dallas, TX 75270

Mr. Clay Lewis Jenkins
Jenkins & Jenkins, P.C.
516 West Main Street
Waxahachie, TX 75165
Honorable John E. Neill
18th Judicial District Judge
204 S. Buffalo, Suite 304
Cleburne, TX 76033

RE:   Case Number:  08-1076
      Court of Appeals Number:  10-08-00436-CV
      Trial Court Number:  C200600172

Style:      IN RE  DEERE & COMPANY D/B/A JOHN DEERE COMPANY AND JOHN DEERE
      CONSTRUCTION & FORESTRY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas issued a per curiam  opinion  in  the
above-referenced cause.  The stay order issued January 14, 2009  is  lifted.
You     may     obtain     a     copy      of      the      opinion      at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. David Lloyd      |
|   |Ms. Sharri Roessler  |
|   |Mr. Andrew Nathan    |
|   |Soule                |